TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2014



                                      NO. 03-12-00055-CR


                                Rickey Desean Walls, Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction by the trial court. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the court’s

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.